IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 4 EM 2015
                              :
               Respondent     :
                              :
                              :
         v.                   :
                              :
                              :
LAMAR OGELSBY,                :
                              :
               Petitioner     :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of February, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent,

Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.       See

Pa.R.Crim.P. 122.    Counsel is DIRECTED to file the already-prepared Petition for

Allowance within 5 days.